DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 1, 2021has been entered.
 
EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Adam Shoot on March 3, 2022.

	The following claims have been amended as follows:

27. (Currently Amended)	A method performed by a wireless transceiver apparatus for a wireless local area network (WLAN) supporting wireless communications, the wireless transceiver apparatus including components coupled to one another to form transmit and receive chains, the method comprising: 

wherein the at least one dedicated training signal is based on a sounding trigger from another beamformer different from the wireless transceiver apparatus, the at least one dedicated training signal transmitted without a payload and including information used to support a networking application other than sounding such that the at least one dedicated training signal is usable for beamforming and the networking application other than sounding, the sounding trigger including training options for at least one of the one or more beamformees to format at least one of the at least one dedicated training signals including repeated symbols, partial bandwidth, and a number of bits.

28. (Previously Presented)	The method of claim 27, further comprising monitoring a communication medium over which the at least one dedicated training signal is detected.

29. (Previously Presented)	The method of claim 27, further comprising calculating reverse channel information for a reverse channel by measuring the at least one dedicated training signal.

30. (Previously Presented)	The method of claim 27, further comprising deriving forward channel information for a forward channel.

31. (Previously Presented)	The method of claim 30, wherein the forward channel information is based on reverse channel information in view of characterization of one or more front end parameters of the wireless transceiver apparatus, the reverse channel information determined based on measuring the at least one dedicated training signal. 

32. (Previously Presented)	The method of claim 30, further comprising transmitting subsequent packets to the one or more beamformees using packets precoded with precoding based on the derived forward channel information.



34. (Currently Amended)	One or more non-transitory computer readable medium containing instructions that, when executed by one or more processors of a wireless transceiver apparatus of a wireless local area network (WLAN) supporting wireless communications, are configured to perform operations, the wireless transceiver apparatus including components coupled to one another to form transmit and receive chains, the operations comprising: 
detecting at least one dedicated training signal from one or more beamformees, 
wherein the at least one dedicated training signal is based on a sounding trigger from another beamformer different from the wireless transceiver apparatus, the dedicated training signal transmitted without a payload and including timing information, the sounding trigger including training options for at least one of the one or more beamformees to format at least one of the at least one dedicated training signals including repeated symbols, partial bandwidth, and a number of bits.

35. (Previously Presented)	The non-transitory computer readable medium of claim 34, wherein the operations further comprise monitoring a communication medium over which the at least one dedicated training signal is detected.

36. (Previously Presented)	The non-transitory computer readable medium of claim 34, wherein the operations further comprise calculating reverse channel information for a reverse channel by measuring the at least one dedicated training signal.

37. (Previously Presented)	The non-transitory computer readable medium of claim 34, wherein the operations further comprise deriving forward channel information for a forward channel.

38. (Previously Presented)	The non-transitory computer readable medium of claim 37, wherein the forward channel information is based on reverse channel information in view of characterization of one or more front end parameters of the wireless transceiver apparatus, the 

39. (Previously Presented)	The non-transitory computer readable medium of claim 37, wherein the operations further comprise transmitting subsequent packets to the one or more beamformees using packets precoded with precoding based on the derived forward channel information.

40. (Previously Presented)	The non-transitory computer readable medium of claim 34, wherein the wireless transceiver apparatus is configured not to transmit sounding triggers.

41. (Currently Amended) A method for operating a wireless transceiver, comprising:
	transmitting a single sounding trigger to one or more beamformees via a forward channel, the single sounding trigger including instructions for an associated beamformee of the one or more beamformees to transmit multiple successive dedicated training signals and training options for the associated beamformee to format the dedicated training signals including repeated symbols, partial bandwidth, and a number of bits; and
receiving at least one dedicated training signal from the one or more beamformees via a reverse channel in response to the single sounding trigger, including receiving the multiple successive dedicated training signals from the associated beamformee responsive to the single sounding trigger, the at least one dedicated training signal including information used to support a networking application other than sounding.

42. (Previously Presented)	The method for operating the wireless transceiver of claim 41, wherein for each of the at least one received dedicated training signals:
	estimating forward channel state information (CSI) derived based on the dedicated training signal from the associated beamformee; and wherein subsequent packets are precoded with precoding derived from the forward CSI for transmission to the associated beamformee via the forward channel.

43. (Previously Presented) The method for operating the wireless transceiver of claim 42, wherein estimating the forward CSI comprises:
	measuring channel information from the dedicated training signal received via the reverse channel;	calculating a CSI for the reverse channel from the measured channel information; and


44. (Previously Presented) The method for operating the wireless transceiver of claim 41, wherein receiving at least one dedicated training signal from the one or more beamformees comprises:
receiving multiple dedicated training signals from different beamformees in response to the single sounding trigger.

45. (Previously Presented) The method for operating the wireless transceiver of claim 44,
wherein the multiple dedicated training signals are received sequentially from the different beamformees, and
wherein each of the different beamformees determine a response time based on a packet length of the dedicated training signal in view of the single sounding trigger.

46. (Previously Presented) The method for operating the wireless transceiver of claim 44,
wherein the single sounding trigger indicates a separate spatial stream for each of the different beamformees to send the dedicated training signal; and
wherein the multiple dedicated training signals are received simultaneously from the different beamformees on sperate spatial streams.

47. (Previously Presented) The method for operating the wireless transceiver of claim 41,
wherein the single sounding trigger indicates a sounding schedule comprising at least one of: a sounding interval, a sounding position, and a schedule expiration.



49. (Previously Presented) The method for operating the wireless transceiver of claim 41,
wherein the single sounding trigger indicates a sounding schedule for additional dedicated training signals from the associated beamformee, and
wherein the multiple successive dedicated training signals from the associated beamformee are received at timed intervals based on the sounding schedule.

50. (Cancelled) 

51. (Previously Presented) The method for operating the wireless transceiver of claim 41,
wherein the single sounding trigger indicates station information to enable different beamformees to send multiple dedicated training signals, wherein the station information comprising at least one of: a station list, a station identifier, and MAC address.

52. (Previously Presented) The method for operating the wireless transceiver of claim 41, further comprising:
transmitting additional sounding triggers to target additional beamformees, wherein
a separate additional dedicated training signal is received from each of the additional beamformees in response to each additional sounding trigger.

53. (Previously Presented) The method for operating the wireless transceiver of claim 41,
wherein the single sounding trigger is not preceded by an announcement frame, and the dedicated training signal is a null data packet.
Currently Amended) A wireless transceiver apparatus for a wireless local area network (WLAN) supporting wireless communications, and the wireless transceiver apparatus comprising:
a plurality of components coupled to one another to form transmit and receive chains; and
a solicitor module circuit configured to transmit a single sounding trigger, via a forward channel, to solicit multiple dedicated training signal from one or more beamformees including multiple successive dedicated training signals from an associated beamformee responsive to the single sounding trigger and including timing information, wherein the dedicated training signals are processed to estimate a forward channel state information (CSI) for transmission of subsequent packets to respective beamformees, the single sounding trigger including training options for the associated beamformee to format the dedicated training signal including repeated symbols, partial bandwidth, and a number of bits.

55. (Previously Presented) The wireless transceiver apparatus of claim 54, further comprising a sounding module circuit coupled to the plurality of components, wherein for each received dedicated training signal, the sounding module circuit is further configured to:
measure channel information of the dedicated training signal received via a reverse channel;
calculate a CSI for the reverse channel from the measured channel information; and
derive the forward CSI for the forward channel from the CSI of the reverse channel in view of characteristics of a radio frequency front end of the transceiver.

56. (Previously Presented) The wireless transceiver apparatus of claim 54,
wherein the single sounding trigger indicates training options for a format of at least one of the multiple dedicated training signals based on communication parameters of a targeted beamformee comprising at least one of: a targeted beamformee capabilities, a traffic type, and a positioning parameter.

57. (Previously Presented) The wireless transceiver apparatus of claim 54, wherein the single sounding trigger indicates a sounding schedule with a time interval configured based on communication parameters of a targeted beamformee comprising at least one of: a targeted beamformee capabilities, a traffic type, and a positioning parameter.

58. (Currently Amended) A method for operating a wireless transceiver:
transmitting a single sounding trigger to one or more beamformees via a forward channel the single sounding trigger including instructions for an associated beamformee of the one or more beamformees to transmit multiple successive dedicated training signals and training options for the associated beamformee to format the dedicated training signals including repeated symbols, partial bandwidth, and a number of bits; and
receiving at least one dedicated training signal with timing information from the one or more beamformees via a reverse channel in response to the single sounding trigger, including receiving the multiple successive dedicated training signals from the associated beamformee responsive to the single sounding trigger; [[and]]
wherein the timing information indicates packet transmit and receive timestamps.

            Reasons for Allowance

4.	The following is an examiner’s statement of reasons for allowance:  Claims 27-49, 51-58 (renumbering as 1-31 respectively) are allowed.

	The closest Prior Arts:
	HEDAYAT et al (US 2016/0233932 A1) discloses high-efficiency sounding methods (see, frames used, such as VHT NDP frames, section 0035)  and system for MU- MIMO (section 0027-028). HEDAYAT discloses an access point (AP) acting as a beamformer which acquires knowledge about a channel shared by stations or APs that  communicate with the beamformees, including calculating beamforming vectors or matrices  for use in subsequent transmissions (section 0027-0028).
	HEDAYAT further teaches feedback/channel estimation/state from the training symbols/the beamformee which analyzes the training fields in the received NPD to calculate the feedback matrix that described the characteristics of the channel (section 0035-0100) and trigger message that is configured to indicate to the stations that they are to transmit beamforming report to the AP (Section 0078-0080).

	Chu et al (US 2018/0310273 A1) discloses measurement feedback in which an access point (AP) broadcast message to client stations using NPDs which include frequency bandwidth portions (section 0052, 0057, 0062, 0070, 090-0092).  The client stations perform channel measurement  which can be quantized to different number of bits (section 0088).

	Chen et al (US 20150270879 A1) discloses sounding message which with NDP announcement 9section 0082, 0103).


	Cherian et al (US 2018/0206274 A1) discloses method and systems for sounding in a wireless network, in which an AP transmits a sounding announce message indicating a sounding frame will be transmitted (section 0074-0078). Cherian discloses station measures channel characteristics as in the beamforming reports (section 0074-0081). The beamforming reports which provide indications of channel conditions (section 0081-0104).

	

Claim 27 is allowed because the closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious “the at least one dedicated training signal transmitted without a payload and including information used to support a networking application other than sounding such that the at least one dedicated training signal is usable for beamforming and the networking application other than sounding, the sounding trigger including training options for at least one of the one or more beamformees to format at least one of the at least one dedicated training signals including repeated symbols, partial bandwidth, and a number of bits.”

Claim 34 is allowed because the closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious “the dedicated training signal transmitted without a payload and including timing information, the sounding trigger including training options for at least one of the one or more beamformees to format at least one of the at least one dedicated training signals including repeated symbols, partial bandwidth, and a number of bits” in combination with other elements as specified in claim.

Claim 41 is allowed because the closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious “and training options for the associated beamformee to format the dedicated training signals including repeated symbols, partial bandwidth, and a number of bits; and receiving at least one dedicated training signal from the one or more beamformees via a reverse channel in response to the single sounding trigger, including receiving the multiple successive dedicated training signals from the associated beamformee responsive to the single sounding trigger, the at least one dedicated training signal including information used to support a networking application other than sounding.”

Claim 54 is allowed because the closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious “wherein the dedicated training signals are processed to estimate a forward channel state information (CSI) for transmission of subsequent packets to respective beamformees, the single sounding trigger including training options for the associated beamformee to format the dedicated training signal including repeated symbols, partial bandwidth, and a number of bits” in combination with other elements as specified in the claim.


Claim 58 is allowed because the closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious “and training options for the associated beamformee to format the dedicated training signals including repeated symbols, partial bandwidth, and a number of bits; and receiving at least one dedicated training signal with timing information from the one or more beamformees via a reverse channel in response to the single sounding trigger, including receiving the multiple successive dedicated training signals from the associated beamformee responsive to the single sounding trigger; wherein the timing information indicates packet transmit and receive timestamps”

5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDAL ELPENORD whose telephone number is (571)270-3123. The examiner can normally be reached 9 am -6 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571 272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.